            Case 1:19-cv-11823-ADB Document 5 Filed 08/29/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

GUILLAUME TABIA,                                  *
                                                  *
                Petitioner,                       *
                                                  *
                v.                                *        Civil Action No. 19-cv-11823-ADB
                                                  *
STEVE SOUZA,                                      *
                                                  *
                Respondent.                       *
                                                  *

                                             ORDER

BURROUGHS, D.J.

       Immigration detainee Guillaume Tabia, who is confined at Bristol County Jail and House

of Correction, has filed a petition for a writ of habeas corpus under 28 U.S.C. § 2241 and a

motion for leave to proceed in forma pauperis. According to Tabia, he was taken into

immigration custody on March 27, 2018 and ordered removed on June 6, 2019. Tabia represents

that his appeal of the order of removal is pending before the Bureau of Immigration Appeals.

Tabia challenges the order of removal, his continued detention, and his inability to attend state

court proceedings to overturn the conviction for which he was found removable.

       Upon review of the petition, the Court hereby orders:

       1.      The motion for leave to proceed in forma pauperis is granted.

       2.      The Clerk of this Court shall serve a copy of the Petition upon Superintendent

Steve Souza and the United States Attorney for the District of Massachusetts.

       3.      Respondent shall, no later than Thursday, September 19, 2019, file a motion for

the grant or denial of the petition and a memorandum in support thereof.
            Case 1:19-cv-11823-ADB Document 5 Filed 08/29/19 Page 2 of 2



       4.      Respondent is not required to address Tabia’s challenges to his state court

conviction(s) or the order of removal. The former is outside of the scope of the present petition,

and the Court is without jurisdiction to consider the latter. See 8 U.S.C. § 1252(a)(5).

       5.      To give the Court time to consider the matter, unless otherwise ordered by the

Court, Petitioner shall not be moved outside the District of Massachusetts without providing the

Court 48 hours’ advance notice of the move and the reason therefor. Any such 48-hour notice

period shall commence at the date and time such notice is filed and expire 48 hours later, except

“[i]f the period would end on a Saturday, Sunday, or legal holiday, the period continues to run

until the same time on the next day that is not a Saturday, Sunday, or legal holiday.” Fed. R.

Civ. P. 6(a)(2)(C).

       IT IS SO ORDERED.

Dated: August 29, 2019

                                                             /s/ Allison D. Burroughs
                                                             ALLISON D. BURROUGHS
                                                             DISTRICT JUDGE




                                                 2
